Citation Nr: 1205178	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran had requested a hearing before the Board, but submitted a May 2010 statement withdrawing that request. His hearing request has been properly withdrawn. 38 C.F.R. § 20.702(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The Veteran has been diagnosed with bilateral hearing loss.

2. He is competent to report the circumstances of his service and his symptoms, but his testimony is not credible.

3. The report of a March 2008 VA audiological consultation is competent evidence that the Veteran does not experience hearing disability as the result of his active duty service.

4. The preponderance of the evidence reflects that the Veteran does not have hearing loss due to any incident of his active duty service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A July 2008 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment. Although the Veteran's personnel record is not within the claims file, the record reflects that the RO took appropriate steps to attempt to obtain that evidence, issued a November 2009 formal finding as to unavailability of the personnel record, and notified the Veteran as to the status of his records in a November 2009 letter. See Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). 

The Veteran has not been afforded a VA medical examination with respect to his claim for service connection. However, a VA examination is not necessary in order to decide this claim. In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that, in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. at 81. Here, the record does not indicate that hearing loss may be associated with the Veteran's service and there is sufficient competent medical evidence on file as a comprehensive audiological evaluation was conducted in March 2008.

With respect to the Veteran's contention that he experiences hearing loss as a result of his active duty service, lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of satisfying the criteria of McClendon. See Charles v. Principi, 16 Vet. App. 370 (2002). For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology can satisfy the requirements of McClendon. However, a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking current health problems to in-service  exposures. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

This is not a case in which the Veteran's lay assertions, alone, can serve to establish any association between any current hearing problem and claimed in-service noise exposure. An examination is not warranted under the criteria set forth in McClendon. See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).
Service Connection

The Veteran seeks service connection for a hearing disability claimed as the result of in-service noise exposure. Although his service records reflect that the Veteran served in the Air Force as a ground communications repairman, there is no competent, probative evidence supporting his claim. The Board must deny his claim. 38 C.F.R. § 3.102.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Here, the Veteran's active duty service treatment records reflect normal hearing at the time of his entry into service. The records are silent for any complaints of hearing difficulty and his hearing was again tested as normal at the time of his discharge. 

He reported hearing difficulties to his VA care providers in 2008 and was referred for an audiological consultation. In March 2008, his hearing was assessed by a VA audiologist. The audiologist noted that the Veteran reported experiencing a slow decline in his hearing over the "last couple of years." The consultation report reflects that the Veteran reported working as a repairman and repairing machines in a variety of industrial settings including textile mills and oil rigs. He also reported recreational noise exposure with carpentry and construction. Audiological testing showed a bilateral hearing disability pursuant to VA criteria. 38 C.F.R. § 3.385. The audiologist noted normal hearing acuity through 2000 Hz with a mild degree sensorineural hearing loss at 3000 Hz, then sloping gently to moderate after 4000 Hz, and excellent speech recognition ability. The audiologist diagnosed high frequency sensorineural hearing loss consistent with presbycusis. Presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age [] and diabetes." Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995).  

In July 2008, the Veteran submitted a claim for service connection for bilateral hearing loss. He reported on his claim form that hearing loss began in November 1958. 

In August 2009, the Veteran stated that his hearing loss was due to his military job assignment. He wrote to VA in October 2009 and reported that he spent time during service repairing equipment that was located on the flight line at times when jets were touching down and taking off. He also stated that he had never worked on textile machines or on oil rigs and that he did not have excellent speech recognition. 

In January 2010, he wrote that he experienced a decline in his hearing over the last "several years, not couple of years." He estimated that he had spent more than 2000 hours on standby in an airfield during his active duty service and that he was outside near the planes unless he was completing an inside repair. He stated that "there is no way this could not affect a person's hearing at that time or in later years." He reiterated those contentions in a May 2010 statement.

There is no medical evidence correlating the Veteran's current complaints of hearing loss to an incident of his active duty service. Although the Veteran is competent to report in-service acoustic trauma, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492. He has reported exposure to loud aircraft noises during his active duty service and his DD-214 supports his contention that he worked near aircraft. However, service medical records reveal normal hearing at the time of his discharge and show that he had no ear complaints at that time. Unlike in Hensley, there are no audiometric test results reflecting any upward shift in hearing thresholds in service. 5 Vet.App. at 159.

Further, the Veteran has made conflicting statements about when he began to experience hearing loss. On his July 2008 claim, he stated that hearing loss began in 1958, but he informed the March 2008 audiologist that he had only experienced hearing loss for a "couple years," and he stated in January 2010 that he experienced hearing loss for "several years, not couple of years." VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). Due to the internal inconsistency of his statements, the Board finds his testimony not credible. Caluza, 7 Vet. App. at 511-512. As the Veteran has stated, and medical evidence reflects, that he did not begin to experience hearing loss during service, a finding of chronicity is refuted. 38 C.F.R. § 3.303(b).

His lay statements aside, no medical professional has opined that the Veteran's current hearing disability is the result of his active duty service. The 2008 VA audiologist opined that he experienced presbycusis rather than hearing loss due to acoustic trauma. Further, the consultation report reflects that hearing loss was not manifested until decades after service and notes years of intervening post-service noise exposure. Although the Veteran has contended that he did not inform the audiologist that he had worked in textile mills or on oil rigs, the Board has found his testimony not credible. Regardless, as the Veteran did not contend that he did not have any post-service industrial and recreational noise exposure, and the audiologist diagnosed presbycusis, his contentions are of little probative value. Buchanan, 451 F.3d 1331.

The Board accords the Veteran the benefit of the doubt where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993). Here, although the Veteran is competent to discuss the circumstances of his service, he is not competent to render a medical opinion. Bostain, 11 Vet. App. at 127. Service treatment records show no hearing impairment and a lack of complaint of hearing problems. Medical evidence shows that the Veteran began to experience presbycusis many years after service and after approximately 30 years of industrial and recreational noise exposure. The only evidence supporting the Veteran's claim are his lay statements, which the Board has found not credible. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. 49, 55-57 (1990). The claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


